  5:19-cv-00126-JMC-KDW                 Date Filed 03/08/19       Entry Number 16         Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                     COLUMBIA DIVISION


                                                        C/A No.: 5:19-cv-00126-JMC-KDW
 Philip Shuler,

                           Plaintiff,

        v.

 South Carolina Department of Corrections;
 Warden Donald Beckwith, individually
 and/or in his official capacity as warden at
 Wateree River Correctional Institution;                                ORDER
 Associate     Warden        Tonya       James,
 individually and/or in her official capacity as
 associate warden and/or major of security at
 Wateree River Correctional Institution; and
 Major [unknown] Parrish, individually
 and/or in his/her official capacity as an
 employee of SCDC;

                           Defendants.


       This matter is before the court on Plaintiff Philip Shuler’s Motion to Consolidate under

Fed. R. Civ. P. 42(a). ECF No. 11. Shuler seeks to consolidate this case with Shuler v. Shamika

Ann Rowley, Case No. 5:17-cv-03423-JMC-KDW. See id. at 1. Defendants have not filed a

Response to Plaintiff’s Motion. For the reasons that follow, Plaintiff’s Motion is denied.

       Under Rule 42(a)-

                  If actions before the court involve a common question of law or fact,
                  the court may:
                  (1) join for hearing or trial any or all matters at issue in the actions;
                  (2) consolidate the actions; or
                  (3) issue any other orders to avoid unnecessary cost or delay.

Fed. R. Civ. P. 42(a). “District courts enjoy broad discretion under Rule 42(a) to consolidate cases

pending in the same district, though must exercise such discretion within certain guidelines.”
   5:19-cv-00126-JMC-KDW             Date Filed 03/08/19        Entry Number 16         Page 2 of 3




Trotter Site Preparation, LLC v. Local 470, Int'l Union of Operating Engineers, No. C/A 1:09-

2371-JFA, 2010 WL 200788, at *1 (D.S.C. Jan. 14, 2010). According to the Fourth Circuit, the

“critical question” in deciding whether to consolidate cases is:

                whether the specific risks of prejudice and possible confusion were
                overborne by the risk of inconsistent adjudications of common
                factual and legal issues, the burden on parties, witnesses and
                available judicial resources posed by multiple lawsuits, the length of
                time required to conclude multiple suits as against a single one, and
                the relative expense to all concerned of the single-trial, multiple-trial
                alternatives.

Arnold v. Eastern Air Lines, Inc., 681 F.2d 186, 193 (4th Cir. 1982) (citing Fed. R. Civ. P. 42; 9

C. Wright and A. Miller, Fed. Prac. & Procedure: Civil § 2383 (1971)).

        In his Motion, Plaintiff contends that the factors outlined in Arnold support consolidation,

and he essentially argues that “a single proceeding will be more time and cost effective to all

parties involved, especially considering that both cases are already before the same district judge

and magistrate judge.” See ECF No. 11 at 2-3. The court first finds that—consistent with Rule

42(a)’s threshold requirement—both the instant case and Shuler v. Rowley have common questions

of fact in addition to common questions of law under 42 U.S.C. § 1983. See Fed. R. Civ. P. 42(a);

see also ECF No. 1-1 at 4-19; Shuler v. Rowley, C/A No. 17-cv-3423, ECF No. 23 at 1-8. But the

court disagrees with Plaintiff and finds no benefit to judicial economy by consolidation especially

where, as here, the cases are “procedurally [ ] at vastly different stages of litigation.” Viesti Assocs.

v. McGraw-Hill Cos., Civil Case No. 11-cv-01237-REB-DLW, 2012 U.S. Dist. Lexis 60461 at *1

(D. Colo. May 1, 2012). Shuler v. Rowley was removed to this court on December 19, 2017, the

deadline for discovery was December 17, 2018, and dispositive motions were due on March 4,

2019, just four days ago. See C/A no. 17-cv-3423, ECF Nos. 1, 49, 80. By contrast, the instant

case was removed to this court less than two months ago on January 15, 2019, discovery is not due

for over four months, and dispositive motions are not due for almost five months. ECF No. 1; see
  5:19-cv-00126-JMC-KDW             Date Filed 03/08/19      Entry Number 16        Page 3 of 3




also Lee Memorial Health System, Plaintiff v. Lexington Insurance Company, et al, Case No. 2:18-

cv-617-FtM-38UAM, 2019 WL 1082370, at *2 (M.D. Fla. March 7, 2019). Given the considerably

advanced stage of the litigation in Shuler v Rowley, consolidation of that case with the instant case

would result in an “unnecessary . . . delay” not outweighed by potential gains in judicial economy.

Rule 42(a)(3); See Viesti Assocs., 2012 U.S. Dist. Lexis 60461 at *3 (“Whatever efficiencies might

have been gained by consolidation are outweighed in this instance by the delay and concomitant

prejudice that would attend an attempt to merge these two actions.”)

       Accordingly, Plaintiff’s Motion to Consolidate, ECF No. 11, is denied. By denying

Plaintiff’s Motion to Consolidate, the court also denies, as moot, Plaintiff’s Consent Motion to

Stay the Scheduling Order. ECF No. 14.


       IT IS SO ORDERED.




March 8, 2019                                         Kaymani D. West
Florence, South Carolina                              United States Magistrate Judge
